RE: APPROVAL OF PURCHASE ORDERS/62 O.S. 310.1/62 O.S. 310.9 (1981)
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF FEBRUARY 29, 1988, REQUESTING AN OFFICIAL OPINION UPON THE SUBJECT OF WHETHER A MUNICIPAL GOVERNING BOARD MAY VALIDLY APPROVE ALL PURCHASE ORDERS PRESENTED TO IT BY ITS PURCHASING OFFICER PURSUANT TO 62 O.S. 310.1 (1987) BY UTILIZATION OF A SINGLE VOTE, OR WHETHER SUCH PURCHASE ORDERS MUST BE INDIVIDUALLY CONSIDERED AND VOTED UPON BY THE BOARD. HE HAS AUTHORIZED ME TO RESPOND TO YOU IN THIS LETTER ON HIS BEHALF.
THIS SAME QUESTION WAS PREVIOUSLY PRESENTED TO THE ATTORNEY GENERAL IN 1977. IN ATTORNEY GENERAL OPINION NO. 77-288, THE ATTORNEY GENERAL ADVISED, IN PERTINENT PART:
  "UNDER 62 O.S. 310.1 (1977), THE GOVERNING BOARD OF A MUNICIPALITY MAY BY SINGLE VOTE APPROVE ALL PURCHASE ORDERS THAT MEET ITS APPROVAL, PROVIDED THAT SUCH PURCHASE ORDERS SO APPROVED ARE REFLECTED AS APPROVED IN THE MINUTES OF THE MEETING OF THE GOVERNING BODY AT WHICH SUCH PURCHASE ORDERS ARE APPROVED."
CLEARLY, UNDER THIS OPINION, INDIVIDUAL RECORDED VOTES UPON EACH AND EVERY PURCHASE ORDER PRESENTED BY A MUNICIPALITY'S PURCHASING OFFICER IS NOT REQUIRED.
YOU ALSO INQUIRE WHETHER THE PRESENTATION OF A COMPUTER PRINTOUT TO THE GOVERNING BODY WOULD BE A SUFFICIENT PRESENTATION, OR WHETHER THE ACTUAL PURCHASE ORDER COPIES MAINTAINED BY THE PURCHASING OFFICER IS REQUIRED. IN ATTORNEY GENERAL OPINION NO. 83-191, THE ATTORNEY GENERAL ADVISED THAT THE TERM "RECORD" IS GIVEN A VERY BROAD DEFINITION IN OKLAHOMA LAW, AND THAT INFORMATION STORED IN COMPUTER FORM DOES NOT LOSE ITS CHARACTER AS A RECORD. IT IS MY OPINION THAT UTILIZATION OF A COMPUTER PRINTOUT WOULD NOT BE VIOLATIVE OF THE LAW. WHETHER THE OVERSIGHT RESPONSIBILITIES OF ANY PARTICULAR MUNICIPAL GOVERNING BOARD WOULD BE BEST SERVED THROUGH USE OF SUCH A REPORTING FORMAT IS A MATTER OF POLICY FOR THE MUNICIPALITY TO DETERMINE FOR ITSELF, AND IS NOT COMMENTED UPON HEREIN.
I HAVE TAKEN THE LIBERTY OF ENCLOSING FOR YOUR INFORMATION A COPY OF THESE OPINIONS. AS THE ATTORNEY GENERAL FEELS THAT THESE PRIOR OPINIONS ADEQUATELY RESOLVE YOUR QUESTIONS, NO NEW, FORMAL OPINION IS BEING ISSUED. IF YOU HAVE ANY FURTHER QUESTIONS REGARDING THIS AREA, PLEASE FEEL FREE TO CALL ME AT YOUR CONVENIENCE.
(MICHAEL SCOTT FERN)